UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6437



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY LAMONT CAMERON,

                                            Defendant - Appellant.


Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-01-411; CA-04-723-1)


Submitted:   July 14, 2005                 Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Lamont Cameron, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney   Lamont   Cameron   seeks   to   appeal   the   district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

the district court on the merits absent “ a substantial showing of

the denial of a constitutional right.”         28 U.S.C. § 2253(c)(2)

(2000).   We have independently reviewed the record and conclude

that Cameron has not made the requisite showing.       See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003).           Accordingly, we deny a

certificate of appealability and dismiss the appeal.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                - 2 -